Citation Nr: 1746587	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for generalized fatigue.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypogonadism.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pituitary microadenoma.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a head tumor.

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for insomnia.

7. Entitlement to service connection for generalized fatigue.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for hypogonadism.

10. Entitlement to service connection for pituitary microadenoma.

11. Entitlement to service connection for a head tumor.

12. Entitlement to service connection for insomnia.

13. Entitlement to service connection for sleep apnea.

14. Entitlement to service connection for unspecified joint pain, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1992.

This appeal arose to the Board of Veterans Appeals (Board) from numerous rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2016, the Veteran's claim for depression was granted and characterized as service connection for an adjustment disorder with mixed anxiety and depressed mood. Accordingly, the Veteran's claim for entitlement to service connection for depression is no longer on appeal.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in March 2017. At the Veteran's hearing testimony, he explained the continuity of his symptoms since leaving service; the Veteran's testimony serves as new and material evidence sufficient to reopen his claims.

The issues of entitlement to service connection for various illnesses associated with Gulf War Syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2002 rating decision, the RO denied entitlement to service connection for generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, head tumor, and insomnia, and the Veteran did not appeal these decisions.

2. Evidence received since the May 2002 rating decision relates to the basis for the prior denials for generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, head tumor, and insomnia.


CONCLUSIONS OF LAW

1. The May 2002 rating decision that denied entitlement to service connection for generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, head tumor, and insomnia is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103

2. Evidence received since the May 2002 rating decision with regard to entitlement to service connection for generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, head tumor, and insomnia is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of entitlement to service connection for generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, head tumor, and insomnia is granted.


REMAND

The Veteran contends that he is entitled to service connection for generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, head tumor, and insomnia, as well as sleep apnea and joint pain. The Veteran explained that he has suffered from these illnesses since returning home from the Gulf, and the Veteran's medical records support his statements. To date, the Veteran has not received an examination for Gulf War syndrome. Accordingly, an examination must be scheduled to determine if the Veteran's generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, and head tumor is attributable to Gulf War syndrome.

Concerning the Veteran's sleep apnea, the Veteran underwent an examination in August 2015 in which the examiner concluded the Veteran's sleep apnea was not connected to service simply because the Veteran did not suffer from sleep apnea in service. The Board finds such an examination inadequate, as the examiner failed to address why the Veteran's exposure while in the Gulf to extreme conditions and chemicals could not have caused sleep apnea to develop later in life.

Lastly, concerning the Veteran's insomnia, the Veteran should receive an examination to determine if his insomnia is part and parcel of his Gulf War Syndrome diagnosis, if one is made, or if such a diagnosis is not made, if the insomnia stems from his service-connected adjustment disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine if it is more or less likely (50 percent probability or greater) that the Veteran suffers from Gulf War syndrome due to the following symptoms: insomnia, generalized fatigue, hypertension, hypogonadism, pituitary microadenoma, and a head tumor.  Specifically, he should be provided a Gulf War protocol examination, including as to whether he is experiencing any undiagnosed illnesses or chronic multi-symptom illnesses.  

2. Schedule the Veteran for an examination to determine if it is more or less likely (50 percent probability or greater) that the Veteran's sleep apnea is connected to his service in the Gulf War.

Specifically, the examiner is asked to address whether or not the Veteran's exposure to extreme weather conditions and noxious chemicals could have caused his current sleep apnea condition.

3. Schedule the Veteran for an examination to determine if it is more or less likely (50 percent probability or greater) that the Veteran's insomnia is secondarily connected to his adjustment disorder, or Gulf War Syndrome, or a separate condition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


